MAYFIELD, J. —
The only question presented for review here is whether or not a woman or a girl may be convicted for violating section 6217 of the Criminal Code, which, among other things, makes it a criminal offense for “any person” to use “abusive,” “insulting,” or “obscene” language “in the presence or hearing of any girl or woman.” The trial court and the Court of Appeals answered this question in the affirmative, and thus upheld as valid a conviction of a woman or girl for violation of the statute in the respect above specified.
We are of the opinion that the trial court and the Court of Appeals ruled correctly. We can see no rea*30son why a woman or a girl cannot offend against this statute. They are, of course, included in the term “any person,” unless the context of the statute shows that they were not, or could not be, included. We find nothing in this context to so exclude a “woman” or a “girl” from the phrase “any person” as therein used. There are some offenses, common-law and statutory, which, from their nature, could not be committed by one of the female sex; but the offense in question is not one of those offenses. While as to a part of the statute a female is the only person or gender that could be offended against, yet here there is nothing which prevents the female sex from being both the offender, and the offended against.
For these reasons, the application for certiorari is denied.
Writ denied.
All the Justices concur.